NUMBER 13-22-00326-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


KELVIN KARL MILES,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.


                           ORDER OF ABATEMENT

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      This appeal is before the Court on its own motion. Court reporter Olivia Oballe-

Aguilar has informed us that she is unable to file State’s Exhibit 1 in this appeal because

she does not have the ability to convert that exhibit to the appropriate format to file it.

Oballe-Aguilar has already filed the first two volumes of the reporter’s record, and this

problem affects the third volume which contains the exhibits.
       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 35.3(b), (c). Accordingly, we

abate this appeal and remand the cause to the trial court. The trial court shall cause a

hearing to be held to determine if the reporter’s record, specifically State’s Exhibit 1, or

any part thereof, is missing, lost, or destroyed. Furthermore, the court is instructed to

make findings under Texas Rule of Appellate Procedure 34.6(f), if necessary. See id.

R. 34.6(f). Otherwise, the court shall determine what steps are necessary to ensure the

prompt preparation of the exhibit volume to the reporter’s record and shall enter any

orders required to avoid further delay and to preserve the parties’ rights. The trial court is

instructed to take notice of the Uniform Format Manual for Texas Reporters’ Records,

section 8.3, which specifically states computer files must not be password-protected.

       The trial court shall cause its findings, together with any orders it may enter, to be

included in a supplemental clerk’s record. Furthermore, the trial court shall cause a

supplemental reporter’s record of any proceedings to be prepared. The supplemental

clerk’s record and supplemental reporter’s record shall be filed with the Clerk of this Court

on or before the expiration of thirty days from the date of this order.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
18th day of October, 2022.




                                              2